ORDER DISMISSING PETITION

                             Pursuant to the stipulation of the parties, and cause
                appearing, the petition in Docket No. 65993 is dismissed. The parties
                shall bear their own costs and attorney fees. NRAP 42(b).
                             It is so ORDERED.




                                                                 So.„     freta;          , C.J.



                cc: Hon. Susan Johnson, District Judge
                     Wolfenzon Rolle Edwards
                     Angius & Terry LLP/Las Vegas
                     Wood, Smith, Henning & Berman, LLP/Las Vegas
                     Canepa Riedy Abele & Castello
                     Maddox, Isaacson & Cisneros, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                           2
                     VIZI3ttt raififialagardac:iflidra'Ateartrom itmoirwinasqs cisztral    .       2